IN THE SUPREME COURT OF THE STATE OF DELAWARE

MANDEL WALKER, §
§ No. 97, 2016
Defendant Below- §
Appellant, §
§
v. _ § Court BeloW-Superior Court
§ of the State of DelaWare
STATE OF DELAWARE, §
§ Cr. lD 140502l326
Plaintiff Below- §
Appellee. §

Submitted: August l, 2016
Decided: August 19, 2016

Before STR]NE, Chief Justice; HOLLAND, and VALIHURA, Justices.
0 R D E R

This 19th day of August 20l6, upon consideration of the appellant’s
Supreme Court Rule 26(c) brief, his attorney’s motion to withdraw, and the
State’s response thereto, it appears to the Court that:

(1) In February 20l5, a Superior Court jury found the defendant-
appellant, Mandel Walker, guilty of Robbery in the Second Degree and
Conspiracy in the Second Degree. By stipulation of the parties, the Superior
Court deferred sentencing Walker in this matter pending the resolution of
other charges. On February 25, 2016, the Superior Court sentenced Walker
as a habitual offender in this case to a total period of seven years and six

months at Level V incarceration to be suspended after serving five years and

six months in prison for a period of probation. This is Walker’s direct
appeal.

(2) Walker’s counsel on appeal has filed a brief and a motion to
withdraw under Rule 26(c). Walker’s counsel asserts that, based upon a
complete and careful examination of the record, there are no arguably
appealable issues. By letter, Walker’s attorney informed him of the
provisions of Rule 26(c) and provided Walker with a copy of the motion to
withdraw and the accompanying brief. Walker also was informed of his
right to supplement his attomey’s presentation. Walker did not file any
points for this Court’s consideration. The State has responded to the
position taken by Walker’s counsel and has moved to affirm the Superior
Court’s judgment.

(3) This Court’s review of a motion to withdraw and an
accompanying brief under Rule 26(c) is twofold: (i) we must be satisfied
that defense counsel has made a conscientious examination of the record and
the law for arguable claims; and (ii) we must conduct our own review of the

record and determine whether the appeal is so totally devoid of at least

arguably appealable issues that it can be decided without an adversary
presentation.l

(4) The Court has reviewed the record carefully and has concluded
that Walker’s appeal is wholly without merit and devoid of any arguably
appealable issue. We also are satisfied that Walker’s counsel has made a
conscientious effort to examine the record and the law and has properly
determined that Walker could not raise a meritorious claim in this appeal.

NOW, THEREFORE, IT IS ORDERED that the judgment of the
Superior Court is AFFIRMED. The motion to withdraw is moot.

BY THE COURT:

Justice §§

1 Penson v. Ohz`o, 488 U.S. 75, 83 (l988); McCoy v. Court of Appeals of Wz'sconsz`n, 486
U.S. 429, 442 (1988); Anders v. Calzfornia, 386 U.S. 73 8, 744 (1967).